DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/09/2021 is acknowledged. Claims 16-20 are canceled. Accordingly, an action on the merits follows regarding claims 1-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a band configured to the inner layer”, it is unclear what the Applicant wants to mention? is the band a part of the inner layer? Or is the band connected to the inner layer? Or the band comprises an inner layer?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Png (US 20160296384)(hereinafter PNG).
Regarding claim 1, PNG teaches a garment for suppressing genital bulge (abstract), the garment comprising: 
an inner layer (fig 5, layer 100) comprising a skin-facing side (para [0042], body contacting layer 100) configured to contact at least in part, skin of a person wearing the garment;
a left leg opening for receiving a left leg of the person wearing the garment (the undergarment comprising a left leg opening);
a right leg opening for receiving a right leg of the person wearing the garment (the undergarment comprising a right leg opening);
a torso opening configured to receive a torso of the person wearing the garment (the undergarment comprising a torso opening);
a compression component (layer 200; para [0048], material 200 can be foams which are known comprising compression characteristic; and table A, fabric layer A comprising combination of 76% nylon and 24% spandex, which is similar to the compression material in the claimed invention, disclosed in the specification ) configured on a side of the inner layer opposite the skin facing side (fig 5), 
wherein the compression component is configured at least in part on a front of the garment and at least in part on a back of the garment, the front of the garment configured for wearing on a face side of the person wearing the garment and the back of the garment configured for wearing on a rear end side of the person wearing the garment (para [0037],[0038], the entire garment may be made of functional fabric).
Regarding claim 3, PNG teaches the garment includes an outer layer (300) , wherein the outer layer is configured on a side of the compression component (200) opposite the inner layer, and wherein the left and right leg openings are defined by an attachment of the inner layer and the outer layer (fig 4, para [0037], the entire garment is made of the functional fabric, then the left and right leg openings are defined by an attachment of the inner layer 100 and the outer layer 300).
Regarding claim 5, PNG teaches a compression layer(200) attached to the inner layer(100) (fig 5) at the front of the garment and at the back of the garment (fig 4, para [0037]).
Regarding claim 6, PNG teaches the compression layer (200) attached to the inner layer (100) at the torso opening (fig 1, para [0042], the fabric section 50 can be used in any garment, including any of the foregoing embodiments).
Regarding claim 7, PNG teaches the compression component (200) comprises a compression layer (200) and wherein the compression layer comprises a stretch-mesh fabric (para [0048], any knit, absorbent knit, woven, nonwoven or polymeric material that has reservoir properties due to air gaps or voids can be used as the absorbent layer 200).
Regarding claim 9, PNG teaches the compression component comprises a compression layer(200), the compression layer comprises a single piece of fabric (para [0048]), and the compression layer is configured encircling the torso opening and between the left leg opening and the right leg opening (fig 1, para [0042], the fabric section 50 can be used in any garment, including any of the foregoing embodiments).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Png (US 20160296384).
Regarding claim 4, PNG teaches an inner layer (the inner layer of the gusset 14) and the band (18) are attached by an attachment (16b, 16f) around the torso opening (fig 4). PNG does not explicitly teach the band comprising at least a portion of the compression component (absorbent layer). However, PNG teaches the fabric of the band may be treated to have functional properties (para [0035]); and in fig 1, PNG teaches the material of the waistband 12a is the same as the material of the body portion 12, which comprises absorbent layer as shown in fig 5 (para [0042]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band 18 in fig 4 of PNG with the absorbent material as taught in fig 1 for the benefit of absorbing fluid on contacting the user’s body.
Claims 2,8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Png (US 20160296384), in view of Terjesen (US 4955088)(hereinafter Terjesen).
 	Regarding claim 2, PNG does not teach an appendage compartment configured at least partially between the left leg opening and the right leg opening, the appendage compartment comprising an appendage compartment opening on the skin facing side of the inner layer, the appendage compartment opening configured to open to an internal volume of the appendage compartment. However, in the same field of endeavor, Terjesen teaches an appendage compartment (21) configured at least partially between the left leg opening and the right leg opening (fig 2), the appendage compartment comprising an appendage compartment opening on the skin facing side of the inner layer (fig 3), the appendage compartment opening configured to open to an internal volume of the appendage compartment (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of PNG with the pouch 21 as taught by Terjesen for the purpose of placement of the penis and testicles between the front panel and the fabric section to provide comfort for the wearer and perhaps improve circulation within the male sex organ (Terjessen, column 2, lines 15-20).
	Regarding claim 8, Terjesen teaches the appendage compartment comprises an appendage sleeve (11) configured to separate the penis of the person wearing the garment, received through the appendage opening from other skin of the person (abstract).
	Regarding claim 10, PNG teaches an undergarment for suppressing genital bulge (abstract), the undergarment comprising: 
an inner layer of material (fig 5, layer 100), the inner layer of material (100) comprising a skin-facing side (para [0042], body contacting layer 100), the skin-facing side configured to contact at least in part, skin of a person wearing the garment;
a compression layer of material (layer 200; para [0048], material 200 can be foams which are known comprising compression characteristic; and table A, fabric layer A comprising combination of 76% nylon and 24% spandex, which is similar to the compression material in the claimed invention, disclosed in the specification ) configured on an opposite side of the skin facing side of the inner layer of material (fig 5).
PNG does not teach an appendage compartment comprising an appendage compartment opening on the skin facing side of the inner layer, the appendage compartment opening configured to open to a volume of the appendage compartment located at least in part between a left leg opening and a right leg opening of the undergarment. However, in the same field of endeavor, Terjesen teaches an appendage compartment (21) comprising an appendage compartment opening on the skin facing side of the inner layer (fig 3), the appendage compartment opening configured to open to a volume of the appendage compartment located at least in part between a left leg opening and a right leg opening (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of PNG with the pouch 21 as taught by Terjesen for the purpose of placement of the penis and testicles between the front panel and the fabric section to provide comfort for the wearer and perhaps improve circulation within the male sex organ (Terjesen, column 2, lines 15-20).
Regarding claim 11, PNG teaches the undergarment comprises an outer layer of material (300) configured on an opposite side of the compression layer of material from the inner layer of material (fig 5).
Regarding claim 12, PNG teaches a band component (12a) comprising at least a portion of the compression layer of material (the material of the waistband 12a is the same as the material of the body portion 12, which comprises absorbent layer as shown in fig 5 (para [0042])).
Regarding claim 13, PNG teaches the compression layer of material comprises an elastic material (para [0048], examples of materials of layer 200 include double needlebar knit fabrics, foams, and the like).
Regarding claim 14, Terjesen teaches the appendage compartment comprises an appendage sleeve (11) comprising fabric sewn and/or bonded to the undergarment (fig 2, fabric 11 is stitched to the leg sections at 13 and 15), and the volume of the appendage compartment is defined, at least in part, by the appendage sleeve (11) and the inner layer of material (19) (fig 3).
Regarding claim 15, PNG teaches a torso opening configured to receive a torso of a person wearing the undergarment (fig 1), wherein: the compression layer of material is configured surrounding the torso opening and between the left leg opening and the right leg opening (fig 5,  [0042], the functional fabric comprises compression layer (200)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732